Citation Nr: 1501595	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy, claimed as bilateral foot nerve damage, pain and discomfort.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, South Dakota.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in June 2013.  A copy of the transcript is of record.   

A copy of the hearing transcript and additional VA treatment records are located in the Virtual VA paperless claims file.  


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied the claim of service connection for bilateral peripheral neuropathy of the lower extremities.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 2007 rating decision relates to the basis for the prior denial of service connection for bilateral peripheral neuropathy of the lower extremities.

3.  Bilateral peripheral neuropathy of the lower extremities is attributable to service.  


CONCLUSION OF LAW

1.  The March 2007 decision that denied the claim for service connection for peripheral neuropathy, claimed as bilateral foot nerve damage, pain and discomfort is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the March 2007 decision is new and material and the claim for service connection for peripheral neuropathy, claimed as bilateral foot nerve damage, pain and discomfort is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Peripheral neuropathy of the lower extremities was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein below, a discussion of VA's duties to notify and assist are not necessary.  

Reopening

The RO denied the Veteran's claim of service connection for peripheral neuropathy, claimed as bilateral foot nerve damage, pain and discomfort in March 2007.  The basis of the RO's decision was that the evidence did not show that the condition was incurred in or caused by military service.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the March 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran's private physician submitted a statement in June 2013 in which he opined that the Veteran's peripheral neuropathy was probably related to his exposure to cold during service.  This new evidence addresses the reason for the previous denial; that is, a nexus to service.  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his peripheral neuropathy of the lower extremities was caused by exposure to cold and resultant frostbite that he experienced on a force march during service, or in the alternative, is due to his service-connected dyshidrosis, hands and feet with dermatitis of feet. 

Although the Veteran's service treatment records do not contain documentation of the cold injury, the Veteran reported, at a November 1977 dermatology consultation, that he experienced moderate frostbite on his hands and feet while he was in the military.  In January 2002, the Veteran explained that his feet were gray and very numb when he returned from the march in service.  The Veteran elaborated at the June 2013 hearing and testified that he went on a five mile march in the rain, they set up camp for the night, and then the next morning it was below freezing and snowing when they marched back.  He explained that their boots were wet and the socks quickly soaked through which caused frostbite on his feet.  The Board finds the Veteran's statements regarding the in-service cold injury to be both competent and credible.  

As the Veteran was diagnosed with peripheral neuropathy in June 2005, the issue is whether the currently diagnosed peripheral neuropathy is related to service.  

The evidence supports a relationship between the Veteran's peripheral neuropathy and service.  Specifically, on VA examination in October 2006 and September 2011, the Veteran reported that since the episode of frostbite in service, he had experienced pain and numbness in the feet.  

In a January 2012 private treatment record, the Veteran's private physician remarked that it seemed that the Veteran had peripheral neuropathy that started when he had frostbite in 1965.  The physician referred the Veteran for a neurological consultation.    

On neurologic consultation in February 2012, the physician reported that the Veteran presented with evidence of both small and large fiber neuropathy with absent reflexes, positive Romberg, decreased vibration, proprioception, and evidence of small proximal weakness.  The differential included that he had polyneuropathy which was progressive in nature and there may be a possibility that it may have started from the frostbite and gradually built up to involve progressive polyneuropathy.  

The physician who provided the February 2012 opinion submitted an additional statement in June 2013.  The physician reiterated that it looked like the Veteran's neuropathy was more progressive in nature and there may be a possibility that it started with a trauma history.  The physician explained that, of note, the Veteran had been initially diagnosed with diabetes, but the neuropathy was not due to the diabetes.  The physician explained that it was not because the laboratory work and the hemoglobin Alc that could tell us about the previous three months of the blood sugar control was borderline.  The physician explained that if a patient had a longer standing history of diabetes, then the diabetes could usually be to "blame" for the neuropathy; however, in this case, all of the symptomatology had a temporal correlation with the accident.  The examiner stated that, in his professional opinion, the neuropathy was more probably related to a trauma that has flared up into the context of polyneuropathy and has been progressive.  

The Board notes that the trauma history and accident that the physician referred to in his opinion was the incident of cold exposure in service.  

To the extent that VA examiners and physicians suggested that the peripheral neuropathy was idiopathic in nature or of an unknown etiology, the Board finds that that opinion of the June 2013 private physician is more probative as the physician rendered a reasoned opinion based on the Veteran's medical history and credible lay statements.  

As the weight of the competent evidence supports a nexus between the peripheral neuropathy of the lower extremities and service, service connection must be granted.


ORDER

The application to reopen the claim of service connection for peripheral neuropathy, claimed as bilateral foot nerve damage, pain and discomfort is granted.  

Service connection for peripheral neuropathy of the lower extremities is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


